internal_revenue_service national_office technical_advice_memorandum number release date third party contact index no control no none tam-148825-02 cc psi bo8 date taxpayer name taxpayer address taxpayer identification no quarters involved date of conference legend taxpayer issues are the amounts paid to taxpayer with respect to services provided by taxpayer subject_to the tax on communications_services under sec_4251 of the internal_revenue_code if so is taxpayer responsible for collecting the tax and paying it over to the government conclusions the amounts paid to taxpayer with respect to services provided by taxpayer are subject_to the tax on communications_services under sec_4251 taxpayer is responsible for collecting the tax and paying it over to the government facts taxpayer’s customers acquire communications_services described in sec_4251 by means of prepaid telephone cards sold by taxpayer the customers pay taxpayer in advance to obtain a fixed amount of communications_services by means of a personal identification_number pin the customers may then make telephone calls using the pins purchased from taxpayer the director determined that taxpayer is selling prepaid telephone cards to users for their use in obtaining taxable communications_services from taxpayer law and analysis sec_4251 imposes a tax on amounts paid for taxable communications_services the term communications_services means local_telephone_service toll_telephone_service and teletypewriter_exchange_service sec_4252 defines local_telephone_service as the access to a local telephone system and the privilege of telephonic quality communication with substantially_all persons having telephone or radio telephone stations constituting a part of such local telephone system and any facility or service provided in connection with a service described in the term local_telephone_service does not include any service which is a toll_telephone_service or a private_communication_service sec_4252 defines toll_telephone_service as a telephonic quality communication for which a there is a toll_charge which varies in amount with the distance and elapsed transmission time of each individual communication and b the charge is paid within the united_states and a service which entitles the subscriber upon payment of a periodic charge determined as a flat amount or upon the basis of total elapsed transmission time to the privilege of an unlimited number of telephonic communications to or from all or a substantial portion of the persons having telephone or radio telephone stations in a specified area which is outside the local telephone system area in which the station provided with this service is located sec_4251 provides that in the case of communications_services acquired by means of a prepaid_telephone_card the face_amount of the card is treated as the amount_paid for the communications_services and that amount is treated as paid when the card is transferred by any telecommunications carrier to any person that is not a carrier sec_4251 provides that prepaid_telephone_card means any card or any other similar arrangement that permits its holder to obtain communications_services and pay for the services in advance sec_4253 provides that only one payment of tax under sec_4251 is required with respect to the tax on any service notwithstanding the lines or stations of one or more persons are used in furnishing that service sec_49_4251-4 of the facilities and services excise_tax regulations provides that prepaid_telephone_card ptc means a card or similar arrangement that permits its holder to obtain a fixed amount of communications_services by means of a code such as a personal identification_number pin or other access device provided by the carrier and to pay for those services in advance under sec_49_4251-4 the tax imposed on the transfer of a ptc by a carrier to a transferee is to be collected by the carrier transferring the ptc to the transferee revrul_74_570 1974_2_cb_363 holds that the tax imposed by sec_4251 does not apply to amounts paid_by one communications company to a second communications company for services provided to the subscriber of the first company and billed by the first company to the subscriber the subscriber is the person paying for the services and the tax imposed by sec_4251 applies to the amounts paid_by the subscriber further since the first company is the person receiving payment for the services from the payor the subscriber within the meaning of sec_4291 that company is responsible for collecting the tax and paying it over to the government the sec_4251 tax is imposed on amounts paid to taxpayer with respect to taxable communications_services it provides amounts paid to service providers by taxpayer for communications_services are subject_to the tax imposed by sec_4251 however under sec_4253 and revrul_74_570 the tax does not apply to amounts paid_by one communications company to a second communications company for services provided to the subscriber of the first company and billed by the first company to the subscriber thus taxpayer is responsible for collecting the tax on amounts paid_by its subscribers to taxpayer for services provided by the second company there is no reduction in the tax imposed on amounts paid to taxpayer taxpayer argues that its services should not be taxable because it uses the internet to connect its customer’s telephone call to the telephone of the recipient of the call taxpayer also argues that because its customers purchase the prepaid communications_services using the internet amounts paid for these services should not be taxable in response the director contends that the use of the internet to provide communications_services is not relevant taxpayer is furnishing communications_services to its customers using telephones regardless of the other equipment used in the process the fact that the prepaid services are purchased over the internet also is irrelevant otherwise taxable products sold via the internet remain subject_to excise_tax despite their being purchased through the internet we agree with the director as to both matters because taxpayer is providing communications_services to its customers the amounts paid for the services are subject_to the tax imposed by sec_4251 thus taxpayer is responsible for collecting the tax and paying it over to the government caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
